DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Regarding the rejection of claims 1 – 6, 8 and 10 under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated  by Huang et al. (US 2011/0203367 A1; “Huang”), Applicant's arguments filed 11/16/2021 have been fully considered, but they are not persuasive. Regarding newly amended claim 1, Applicant alleges that  Huang does not teach exciting the sample to a resonant vibration state. Examiner respectfully disagrees. Huang teaches the “introduction of a fluid sample into a sample chamber in contact with a working member and vibrating the member with a piezoelectric transducer, thereby inducing vibrations into the sample, detecting the sample vibrations with a piezoelectric sensor, sending a signal from the sensor to a detector, and correlating the signal to a characteristic of the sample” (emphasis added)(¶41; see also ¶¶9 – 21, 28 – 31 and 49 – 66). Giving a reasonable broadest interpretation to the claim term “resonant vibration state,” Huang is still considered to teach this particular claimed feature, either expressly or implicitly. 
It is well settled that the United States Patent and Trademark Office (PTO) is obligated to give a disputed claim term its broadest reasonable interpretation, taking into account any enlightenment by way of definitions or otherwise found in the specification. See In re Bigio, 381 F.3d 1320, 1324, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (“[T]he PTO gives a disputed claim term its broadest reasonable interpretation during patent prosecution.”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993);  In re Barr, 170 In re Sporck, 155 USPQ 687 (CCPA 1967).  The claims must be given their broadest reasonable interpretation consistent with the supporting description. See In re Hyatt, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  “The PTO applies to the verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art.” See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  “During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.” See  In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). “The PTO broadly interprets claims during examination of a patent application since the applicant may ‘amend his claim to obtain protection commensurate with his actual contribution to the art.’”(quoting In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550 (CCPA 1969)). See In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984). 
Furthermore, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obvious-ness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).

Applicant canceled claim 7. No claims are allowed.
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 is dependent upon canceled claim 7.  Appropriate correction is required.
Terminal Disclaimer
The terminal disclaimer filed 11/16/2021 does not comply with 37 CFR 1.321 because:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
Below is what needs to be done to correct the defects:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or a TD that is signed by the applicant.
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3 – 6 and 8 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 9 – 15 of U.S. Patent No. 9,575,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to essentially the same method.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,575,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to essentially the same method. Claim 2 of the patent recites that the processing comprises passing the portion though the passage. The claim does not recite that the portion is passed through the passage multiple times. However, it would have been obvious to a person of ordinary skill in the art to pass a portion of a sample multiple times in order to improve testing accuracy. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 – 6, 8 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated  by Huang et al. (US 2011/0203367 A1; “Huang”).
Regarding claim 1, Huang teaches a method of testing blood hemostasis (¶¶15, 22 and 79) comprising: 
introducing a blood sample into a fluid processing structure (cartridge 20; figure 3; ¶¶41 – 53 and 71 - 77), the fluid processing structure having a passage containing a reagent (¶¶22 and 83);
pre-processing at least a portion of the blood sample by passing the portion through the passage (¶¶81 - 84);

testing the pre-processed portion to obtain data indicative of at least one 
hemostasis parameter (¶¶89 - 92), wherein testing comprises exciting the pre-processed portion to resonant vibration (e.g., via a vibrating transducer; ¶¶41 – 48 and 54 – 60). Huang teaches the “introduction of a fluid sample into a sample chamber in contact with a working member and vibrating the member with a piezoelectric transducer, thereby inducing vibrations into the sample, detecting the sample vibrations with a piezoelectric sensor, sending a signal from the sensor to a detector, and correlating the signal to a characteristic of the sample” (emphasis added)(¶41; see also ¶¶9 – 21, 28 – 31 and 49 – 66). Huang is considered to expressly and/or implicitly teach that the sample excited to a resonant vibration. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obvious-ness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
Regarding claim 2, Huang teaches wherein pre-processing comprises passing the portion through the passage multiple times (e.g., the use of replicate test samples; ¶72).

Regarding claim 4 , Huang teaches wherein communicating the pre-processed portion to the sample retention apparatus comprises pumping the sample to the sample retention apparatus (e.g., sample fluid can flow under the force of pneumatic pressure which implicitly indicates the use of a pump; ¶71).
Regarding claim 5, Huang teaches wherein the fluid processing structure comprising first and second passages, and pre-processing comprises passing a first portion of the blood sample through the first passage and passing a second portion of the blood sample through the second passage (e.g., the apparatus can include two or more sample chambers with associated connecting channels for processing samples;¶72).
Regarding claim 6, Huang anticipates further communicating the pre-processed first portion to a first sample retention structure portion and communicating the pre-processed second portion to a second sample retention structure portion (e.g., the apparatus can include two or more sample chambers with associated connecting channels for processing replicate test samples;¶72), and simultaneously testing the pre-processed first portion to obtain a first hemostasis parameter (e.g., blood coagulation; ¶42), and testing the pre-processed second portion to obtain a second hemostasis parameter (¶¶41 – 48; 72, and 89 - 92).
Regarding claim 8, Huang teaches wherein the hemostasis parameter comprises at least one of: time to initial clot formation, rate of clot formation, maximum clot strength and time to clot lysis (blood coagulation (aPTT assay); ¶¶41 – 48; 72, and 89 - 92).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
1.	Claim 1 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0203367 A1; “Huang”) in view of Kautzky (US 2007/0092405 A1; “Kautzky”).
Regarding claim 1, Huang teaches a method of testing blood hemostasis (¶¶15, 22 and 79) comprising: 
introducing a blood sample into a fluid processing structure (cartridge 20; figure 3; ¶¶41 – 53 and 71 - 77), the fluid processing structure having a passage containing a reagent (¶¶22 and 83);
pre-processing at least a portion of the blood sample by passing the portion through the passage (¶¶81 - 84);
communicating the pre-processed portion to a sample retention structure (e.g., sample chamber 12 or 42; ¶¶49 – 53 and 81 - 84) portion of the fluid processing structure; and
testing the pre-processed portion to obtain data indicative of at least one 
hemostasis parameter (¶¶89 - 92), wherein testing comprises exciting the pre-processed portion to resonant vibration (e.g., via a vibrating transducer; ¶¶41 – 48 and 54 – 60). Huang teaches the “introduction of a fluid sample into a sample chamber in contact with a working member and vibrating the member with a piezoelectric transducer, thereby inducing vibrations into the sample, detecting the sample vibrations with a piezoelectric sensor, sending a signal from the sensor to a detector, and correlating the signal to a characteristic of the sample” (emphasis added)(¶41; see also ¶¶9 – 21, 28 – 31 and 49 – 66). 
resonant vibration state of the preprocessed portion or sample.
However, Kautzky teaches a hemostasis analyzer and method for determining hemostasis characteristics of a blood sample wherein a container 12 is used to excite blood sample 14 to resonant vibration (Abstract; ¶¶22 and 23; figures 1 and 4 – 7). The changes in the resonant frequency of the blood sample are indicative of the hemostasis characteristics of the blood sample (Abstract). An accurate measurement of the ability of a patient’s blood to coagulate in a timely and effective fashion and subsequently to lyse is crucial to certain surgical and medical procedures (¶2). Consequently, as evidenced by Kautzky, the incorporation of the step of  exciting the blood sample to a resonant vibration state would have been considered to be suitable and predictable to a person of ordinary skill in the art in order to facilitate the effective measurement of the hemostasis characteristics of the blood sample. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Applicant is advised that the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the step of exciting the sample or the pre-processed portion to a resonant vibration state of the preprocessed portion or sample. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0203367 A1; “Huang”).
Regarding claim 9, Huang does not specifically teach the method of claim 1, comprising communicating the data via a network. However, Huang teaches that the apparatus comprises a cartridge or microelectricalmechanical device (¶¶9 and51). These devise are well known in the art to comprise portable or point-of care devices for performing biochemical analyses. It is notoriously well known in the art that these devices can communicate data via a network. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to further include the step of communicating the data via a network of test results in order to keep primary care physicians aware of a patient’s health status for example.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796